ORDER
Judge Rawlinson voted to grant the petition for rehearing and petition for rehearing en banc.
Judge Nelson and Judge Wardlaw voted to deny the petition for panel rehearing. Judge Wardlaw voted to deny the petition for rehearing en banc and Judge Nelson so recommended.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R. App. P. 35.
Judges Graber, Ikuta, Watford, Owens, and Friedland did not participate in the deliberations or vote in this case.
The petition for panel rehearing and the petition for rehearing en banc are DENIED.
Judge Bea’s dissent from the denial of rehearing en banc is filed concurrently with this order.